Title: To George Washington from John Laurens, 19 May 1782
From: Laurens, John
To: Washington, George


                        My dear General.

                            Bacons bridge So. Carolina 19th May 82.
                        
                        I am much obliged to you for honoring my bill in favor of Genl Lincoln—it includes the whole sum expended on
                            your account in France—The Plan which brought me to this country, was urged with all the zeal which the subject
                            inspired, both in our privy council and Assembly—but the single voice of reason was drowned by the howlings of a
                            triple-headed monster in which Prejudice Avarice & Pusillanimity were united—it was some degrees of consolation to
                            me however to perceive that truth and Philosophy had gained some ground—the suffrages in favor of the measure being twice
                            as numerous as on a former occasion—Some hopes have been lately given me from Georgia—but I fear when
                            the question is put we shall be outvoted there with as much disparity as we have been in this country. 
                        The reports of the prompt evacuation of Charles Town, I always thought groundless—and should have much sooner
                            infer’d the probability of such an event from the language of the debates in the british parliament than from the conduct
                            and arrangements of General Leslie—The late disaster of the Count de Grasse in the W. Indies, makes me more incredulous
                            on the subject than ever—Genl Leslie confines himself to the most circumspect defensive—a conduct which he is not likely
                            to change as he recently detached the 19th and 30th Regiments to Jamaica, this renders the Campaign perfectly inactive
                            here and above all insipid to the light Troops which I at present command.
                        I presume Your Excellency has not yet determined your plan for the ensuing Campaign—and that it must depend
                            upon the cooperation of our Allies—I earnestly desire to be where any active plans are likely to be executed—and to be
                            near Your Excellency on all occasions in which my services can be acceptable—the Pursuit of an Object, which I confess is
                            a favorite one with me, because I always regarded the interests of this country and in those of the Union as intimately
                            connected with it—has detached me more than once from your family—but those sentiments of veneration and attachment with
                            which Your Excellency has inspired me, keep me always near you with the sincerest and most zealous wishes for a
                            continuance of your happiness and glory—Give me leave to say that I am ever my Dear General Your Excellencys faithful Aid,
                        
                            John Laurens.

                        
                    